       Case 1:19-cv-00988-RB-SCY Document 1-2 Filed 10/22/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
               FOR THE UNITED STATES DISTRICT OF NEW MEXICO


                                                 )
 NEW MEXICO CATTLE GROWERS’                      ) Case No. ____________________
 ASSOCIATION,                                    )
                                                 )
                       Plaintiff,                ) CERTIFICATE OF GOOD STANDING
                                                 )
                                                 )
 v.
                                                 )
                                                 )
 UNITED STATES ENVIRONMENTAL                     )
 PROTECTION AGENCY; ANDREW                       )
 WHEELER, in his official capacity as            )
 Administrator of the Environmental              )
 Protection Agency; UNITED STATES                )
 ARMY CORPS OF ENGINEERS; and R.D.               )
 JAMES, in his official capacity as Assistant    )
 Secretary for Civil Works, Department of the    )
 Army,                                           )
                                                 )
                       Defendants.               )
                                                 )


       COME NOW Anthony F. François, Esq. of Pacific Legal Foundation, pursuant to

D.N.M.LR-Civ 83.3, Anthony F. François, a member of the bar of the United States District Court

for the District of New Mexico, certifies that Mollie R. Williams of Pacific Legal Foundation is a

member in good standing of the State Bar of California.

       DATED: October 22, 2019.
                                                    Respectfully submitted,


                                                            s/ Anthony L. François
                                                            ANTHONY L. FRANÇOIS
       Case 1:19-cv-00988-RB-SCY Document 1-2 Filed 10/22/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE
       I hereby certify that I have filed the foregoing on October 22, 2019 via the CM/ECF system

causing all parties of record to be served electronically.

                                                             s/ Anthony L. François
                                                             ANTHONY L. FRANÇOIS
